Exhibit 10.3

Zwischen

Microtune GmbH & Co. KG, Marie-Curie-Straße 1 in 85055 Ingolstadt

(im folgenden Gesellschaft genannt)

und

Herrn Barry Koch

(im folgenden Geschäftsführer genannt)

wird folgender

Geschäftsführervertrag

geschlossen:

§ 1 Geschäftsführung und Vertretung

 

1. Der Geschäftsführer ist berechtigt und verpflichtet, die Gesellschaft nach
Maßgabe der Gesetze, des Gesellschaftsvertrages und dieses Vertrages zu
vertreten und die Geschäfte der Gesellschaft zu führen. Ist er alleine zum
Geschäftsführer, dann vertritt er die Gesellschaft alleine. Weisungen der
Gesellschafterversammlung sind zu befolgen, soweit Vereinbarungen in diesem
Vertrag nicht entgegenstehen.

 

2. Der Geschäftsführer hat die ihm obliegenden Pflichten mit der Sorgfalt eines
ordentlichen und gewissenhaften Kaufmannes wahrzunehmen.

 

3. Der Geschäftsführer ist von den Bestimmungen des § 181 BGB befreit.

 

4. Dem Geschäftsführer obliegt die verantwortliche Leitung und Überwachung des
Unternehmens im ganzen auch für den Fall, daß mehrere Geschäftsführer bestellt
sind.

Between

Microtune GmbH & Co. KG, Marie-Curie-Straße 1 in 85055 Ingolstadt

(hereafter referred to as the “Company”)

and

Mr. Barry F. Koch

(“Managing Director”)

is set up the following

Managing Director Contract

(as amended and restated)

Mr. Barry F. Koch has been employed as Managing Director of Microtune GmbH & Co.
KG, Ingolstadt, since 17 May 2000 on the basis of the original managing director
agreement dated 28 August 2000 (“Original Agreement”).

The Original Agreement is hereby amended and restated and fully replaced by this
amended and restated Managing Director Contract effective as of 24 October 2007
(the “Managing Director Contract” or this “agreement”).

§ 1 General Management and Representation

 

1. The Managing Director has the right and the obligation to represent the
Company according to the laws, Articles of Association as well as this
agreement, and to manage the business of the Company. In the case he is
appointed as sole Managing Director, he represents the Company alone.
Shareholders’ resolutions have to obeyed in so far as they pose no conflict with
the terms of this agreement.

 

2. The Managing Director is obliged to perform his duties with the thoroughness
and care expected from a reasonable and conscientious Manager.

 

3. The Managing Director is freed from the regulations of § 181 BGB.

 

4. The complete responsibility for leading and control of the Company is
incumbent upon



--------------------------------------------------------------------------------

§ 2 Bezüge des Gesellschafters

 

1. Der Geschäftsführer erhält ein festes Monatsgehalt von EUR 11.777,—. Das
Gehalt wird jeweils zum Monatsende ausbezahlt. Das Grundgehalt des Managing
Directors wird periodisch überpruft und ggf. angepasst.

 

2. Im Krankheitsfall oder bei sonstiger unverschuldeter Verhinderung bleibt der
Gehaltsanspruch für die Dauer von 12 Monaten bestehen. Im Einzelfall prüft die
Gesellschaft eine weitergehende Sicherung auf freiwilliger Basis.

 

3. Stirbt der Gesellschafter, so wird den Hinterbliebenen (der Witwe oder, wenn
nur eheliche Kinder vorhanden sind, den Kindern) das feste Gehalt (§ 2 Pkt. 1
bezogen auf das zum Zeitpunkt des Ablebens geltende Monatsgehalt) anteilsmäßig
für die Dauer von 12 Monaten weiterbezahlt.

 

4. Dem Geschäftsführer wird ein Dienstwagen der oberen Mittelklasse seiner Wahl
zur Verfügung gestellt. Die Privatnutzung des Fahrzeuges ist gestattet. Der
Geschäftsführer wird die Versteuerung des geldwerten Vorteils vornehmen.

§ 3 Altersversorgung

Die betriebliche Altersversorgung bestimmt sich nach den entsprechenden
betrieblichen Altersversorgungswerk.

§ 4 Unfallversicherung

Die Gesellschaft gewährt dem Geschäftsführer durch Abschluß einer
Unfallversicherung gegen Unfälle jeder Art in Höhe folgender
Versicherungssummen:

 

  •  

4 Jahresgehälter im Todesfall

 

  •  

4 Jahresgehälter im Invaliditätsfall bei Vollinvalidität, andernfalls anteilig

the Managing Director, even in the event that there are appointed several
Managing Directors.

§ 2 Compensation

 

1. The Managing Director’s current base salary shall be paid at a rate of EUR
11,777 per month. The payment will take place monthly, effective month’s end.
The Managing Director’s base salary shall be subject to periodic review and
adjustment without the necessity of amending this agreement.

 

2. In case of sickness or other hindrance through no fault of the Managing
Director, the salary noted above (or as in effect at the time) will continue to
be paid for a 12-month period. In particular cases, the Company has the option
to voluntary extend payments.

 

3. In case of death of the Managing Director, his surviving dependents (widow,
or when only children are surviving, said children) will receive the base salary
(§ 2 No. 1 with the actual amount at date of death) for a further period of 12
months.

 

4. The Company will provide the Managing Director with a company car in the
upper middle class of his own choice. Private use of the company car is allowed.
The Managing Director is liable for taxation based on the non-monetary income
value of the company car.

§ 3 Pension

The Pension of the Managing Director is as defined in the pension plan of the
Company.

§ 4 Accident Insurance

The Company will set up an insurance against accidents of all types for the
Managing Director with the following insured sums:

 

  •  

4 years effective salary in case of death

 

  •  

4 years effective salary in case of full disablement, in other cases
proportional to the level of disablement



--------------------------------------------------------------------------------

§ 5 Urheberrechte

Der Geschäftsführer ist damit einverstanden, daß alle Rechte aus Erfindungen,
Entwicklungen, Konzepten, Warenzeichen sowie sonstigen schutzfähigen Rechten,
die er während der Dauer dieses Vertrages auf einem den Geschäftszweig der
Gesellschaft berührenden Gebiet macht, der Gesellschaft unabhängig von Ihrer
Schutzfähigkeit zuzustehen und durch die in § 2 festgelegte Vergütung abgegolten
werden. Er wirkt dabei mit, die erforderlichen Schutzrechte im In- und Ausland
für die Gesellschaft zu erwerben. Im übrigen gilt das Gesetz über
Arbeitnehmererfindungen entsprechend.

§ 6 Verschwiegenheitspflicht

 

1. Der Geschäftsführer hat über vertrauliche Angaben und Geheimnisse der
Gesellschaft, namentlich Betriebs oder Geschäftsgeheimnisse, die ihm durch seine
Tätigkeit für die Gesellschaft bekannt geworden sind, Stillschweigen zu
bewahren.

 

2. Geschäftliche Unterlagen jeder Art, die während seiner Tätigkeit in seinen
Besitz gelangen, bleiben Eigentum der Gesellschaft. Er hat sie auf Verlangen,
bei Beendigung des Dienstverhältnisses auch ohne Aufforderung, auszuhändigen.
Ein Zurückbehaltungsrecht ist ausge-schlossen.

§ 7 Aufwendungsersatz

 

1. Trägt der Geschäftsführer im Rahmen seiner ordnungsgemäßen
Geschäftsführertätigkeit Kosten und Aufwendungen, so werden sie ihm von der
Gesellschaft erstattet, sofern der Geschäftsführer die Geschäftsführungs- und
Betriebsbedingtheit belegt oder sie offenkundig ist.

 

2. Die Gesellschaft ersetzt dem Geschäftsführer seine Reisespesen nach den
jeweils steuerlich zulässigen Höchstwerten. Der Geschäftsführer muß seine
Auslagen belegen können, soweit üblicherweise Belege erteilt werden. Im übrigen
reichen Eigenbelege aus.

 

3. Der Geschäftsführer muß bei Flugreisen im Inland die einfache Klasse
benutzen, bei sonstigen Flügen ist er in der Wahl der Klasse frei.

§ 5 Copyrights

The Managing Director agrees that all rights of inventions, developments,
concepts, trade marks and other protected rights, which he creates during the
term of this agreement, related to the business of the Company, will belong to
the Company without any additional payments besides the compensation in § 2. He
will help to obtain the necessary copyrights in Germany and in foreign
countries. In addition the Gesetz über Arbeitnehmererfindungen (laws for
employee inventions) are in effect.

§ 6 Obligation for discretion

 

1. The Managing Director is obliged to keep confidential all sensitive
information and secrets of the Company, especially business data, of which he
gains knowledge as Managing Director.

 

2. All business documents he receives while acting as Managing Director remain
the property of the Company. In case of termination he is obliged to return
these documents. The right to keep such documents is excluded.

§ 7 Compensation of expenses

 

1. If the Managing Director incurs costs related to the execution of his duties,
the Company agrees to reimburse these charges, as long as the Managing Director
can prove the necessity of such expenses in cases where this is not generally
obvious.

 

2. The Company has to reimburse the Managing Director for all travel expenses
according to the maximal amounts allowed by German tax regulations. The Managing
Director has to document his travel expenses, through receipts in cases where a
receipt is usually provided.

 

3. The Managing Director is obliged to use the Economy Class for domestic
flights, while for other flights he may choose the class freely.



--------------------------------------------------------------------------------

§ 8 Dauer, Kündigung

 

1. Die Tätigkeit als Geschäftsführer beginnt am 17. Mai 2000.

 

2. Der Vertrag wird auf unbestimmte Zeit geschlossen.

 

3. Der Vertrag kann von der Gesellschaft oder dem Geschäftsführer ordentlich mit
einer Kündigungsfrist von 3 Monaten gekündigt werden. Die Möglichkeit zur
Kündigung des Vertrages aus wichtigem Grund bleibt unberührt.

§ 9 Schlußbestimmungen

 

1. Die Ungültigkeit einzelner Bestimmungen berührt nicht die Rechtswirksamkeit
des Vertrages im Ganzen. Die unwirksame Bestimmung wird durch eine wirksame
ersetzt, die dem wirtschaftlich Gewolltem am nächsten kommt.

 

2. Änderungen und Ergänzungen dieses Vertrages bedürfen der Schriftform.

 

3. Im Verhältnis zum Geschäftsführer wird die Gesellschaft durch die
Gesellschafterversammlung vertreten.

§ 8 Termination

 

1.

This Managing Director Contract is effective as of May 17th, 2000.

 

2. There is no fixed date of termination.

 

3. Either the Company or the Managing Director can terminate this agreement with
a period of 3 months advance notice. The possibility to terminate this agreement
based on an important reason is not waived.

§ 9 Others

 

1. The invalidity of one or more sections of this agreement does not invalidate
the agreement in whole. The invalid statement or section should be replaced by a
valid statement or section, which is the closest to the original intent.

 

2. Any and all changes and supplements of this agreement must be in written
form.

 

3. In the relationship to the Managing Director the Company is represented by
the shareholders.

 

Ingolstadt, den 24. Oktober 2007     Microtune GmbH & Co. KG     By:  

Microtune Verwaltungs GmbH,

its general partner

    By:  

HMTF Bermuda (Acquisition) Ltd.,

its indirect sole stockholder

/s/ Barry F. Koch

    By:  

/s/ James A. Fontaine

Managing Director     Name:   James A. Fontaine     Title:   President of HMTF
Bermuda (Acquisition) Ltd. and President and CEO of Microtune, Inc. (indirect
sole stockholder of HMTF Bermuda (Acquisition) Ltd.)